898 F.2d 155
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shomari ZUBERI, Plaintiff-Appellant,v.George LITTLE;  Jim H. Rose;  Michael Dutton, Warden;  Lt.John Owens;  Frank Hayes;  Clifford Winters,Defendants-Appellees.
No. 89-5796.
United States Court of Appeals, Sixth Circuit.
March 15, 1990.

1
Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and PAUL V. GADOLA, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Zuberi is an inmate at the Tennessee State Prison.  He brought a civil rights action under 42 U.S.C. Sec. 1983 against various prison officials and employees in connection with certain prison disciplinary proceedings.  The case was referred to a magistrate who recommended that summary judgment be entered for defendants.  The district court adopted the recommendation, over plaintiff's objections, and this appeal followed.  The parties have briefed the issues, Zuberi proceeding without counsel.


4
Upon consideration, we conclude that the district court's judgment was correct.  We have thoroughly examined the record and find that Zuberi's disciplinary proceedings were accompanied by the due process guarantees of Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974), and that the board's findings were supported by the quantum of evidence set forth in Superintendent, Mass.  Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985).  As there was no genuine issue of material fact and defendants were entitled to judgment as a matter of law, summary judgment was properly entered.  Zuberi's attempts to raise issues peripheral to the actual disciplinary process were unsupported and of no moment.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Paul V. Gadola, U.S. District Judge for the Eastern District of Michigan, sitting by designation